                      Case 5:19-cv-05540-EJD Document 9-1 Filed 09/10/19 Page 1 of 3


                1   SCHILLING LAW GROUP, PC
                      Charity M. Gilbreth (Bar No. 223504)
                2     charity.gilbreth@schillinglawgroup.com
                      Matthew G. Ardoin (Bar No. 293350)
                3     matt.ardoin@schillinglawgroup.com
                      Tyler H. Hunt (Bar No. 313326)
                4     tyler.hunt@schillinglawgroup.com
                    1100 Newport Center Drive, Suite 250
                5   Newport Beach, California 92660
                    Telephone: (949) 760-6120
                6   Facsimile: (949) 760-6129
                7   Attorneys for ACTIVISION BLIZZARD, INC.
                    and BLIZZARD ENTERTAINMENT, INC.
                8

                9                           UNITED STATES DISTRICT COURT

           10                            NORTHERN DISTRICT OF CALIFORNIA

           11                                     SAN JOSE DIVISION

           12

           13       ERIK ESTAVILLO,                            CASE NO. 19-cv-05540-NC

           14                        Plaintiff,                Assigned To: Hon. Nathanael Cousins
                                                               Courtroom: 5
           15             v.
                                                               [PROPOSED] ORDER GRANTING
           16       ACTIVISION BLIZZARD, INC.,                 MOTION TO DISMISS COMPLAINT

           17                        Defendant.                [Notice of Motion and Motion to Dismiss;
                                                               Request for Judicial Notice; and
           18                                                  Declaration of Matthew G. Ardoin filed
                                                               concurrently herewith]
           19
                                                               Date:         October 23, 2019
           20                                                  Time:         1:00 p.m.
                                                               Courtroom.:   5
           21
                                                               Action Filed: August 2, 2019
           22                                                  Trial Date:   None Set

           23

           24

           25

           26

           27

           28

SCHILLING LAW       19-cv-05540-NC                             [PROPOSED] ORDER GRANTING MOTION
  GROUP , PC                                                                TO DISMISS COMPLAINT
                      Case 5:19-cv-05540-EJD Document 9-1 Filed 09/10/19 Page 2 of 3


                1         On __________________, 2019, at 1:00 p.m., the Motion to Dismiss Plaintiff Erik
                2   Estavillo’s (“Plaintiff”) Complaint came on regularly for hearing, the Honorable
                3   Nathanael Cousins presiding. After carefully considering the papers filed by the parties
                4   and having heard argument and being fully advised, the Court orders as follows:
                5         It is hereby ORDERED that the Motion to Dismiss Plaintiff’s Complaint is
                6   GRANTED in its entirety.
                7         It is further ORDERED that the Complaint is dismissed with prejudice and
                8   without leave to amend.
                9

           10

           11       Dated:__________________                 ______________________________________
                                                             THE HONORABLE NATHANAEL COUSINS
           12
                                                                   UNITED STATES DISTRICT JUDGE
           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

SCHILLING LAW       19-cv-05540-NC                                   [PROPOSED] ORDER GRANTING MOTION
  GROUP , PC                                                                      TO DISMISS COMPLAINT
                                                                 1
                      Case 5:19-cv-05540-EJD Document 9-1 Filed 09/10/19 Page 3 of 3



                1                                    PROOF OF SERVICE
                2
                3          I am employed in the County of Orange, State of California. I am over the age of
                    18 years and not a party to this action. My business address is SCHILLING LAW
                4   GROUP, PC 1100 Newport Center Drive, Suite 250, Newport Beach, CA 92660. My
                    email address is shamika.polin@schillinglawgroup.com.
                5
                6          On September 10, 2019, I served the following document(s) described as:

                7     [PROPOSED] ORDER GRANTING MOTION TO DISMISS COMPLAINT
                    by serving a true copy of the above-described document in the following manner:
                8

                9                            BY OVERNIGHT MAIL DELIVERY
              10            I am familiar with the office practice of Schilling Law Group, PC for collecting
                    and processing documents for overnight mail delivery by Express Mail or other express
              11    service carrier. Under that practice, such documents are delivered for overnight mail
                    delivery by Express Mail or other express service carrier on that same day in the ordinary
              12
                    course of business, with delivery fees thereon fully prepaid and/or provided for. I mailed
              13    a sealed envelope or package containing the above-described document(s) and addressed
                    as set forth below in accordance with the office practice of Schilling Law Group, PC for
              14    collecting and processing documents for overnight mail delivery by Express Mail or other
                                  .      .
              15    express service carrier:

              16  Erik Estavillo
                  3284 Cortese Circle
              17 San Jose, CA 95127
                  Tel: (408) 593-1226
              18 - - - - -- - - - - - -- - - - -- ~ - -- - - - -- - - - ~

              19            I declare under penalty of perjury under the laws of the United States of America
              20    that the foregoing is true and correct.                           .---/J.
              21    Dated: September 10, 2019                   ~~
              22                                               -~                    L. Polin
              23

              24
              25

              26
              27

              28

SCHILLING LAW       19-cv-05540-NC                                  [PROPOSEDl ORDER GRANTING MOTION
 GROUP , PC                                                            TO DISM1SS COMPLAINT COMPLAINT
